DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 25, 2021 was considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 21-22, 29, 31-33, 36, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masui et al. (US 2018/0226543 A1) (“Masui”).
Examiner note: Masui is the US equivalent to WO 2017/023502 A1 cited on the IDS filed January 29, 2019.

    PNG
    media_image1.png
    419
    635
    media_image1.png
    Greyscale

Regarding claim 18, Masui teaches at least in figures 1- 9, and Examiner figure 1 above:
a first pixel (figure 9 left most 910) comprising a first epitaxial layer (110/310/410) and a second pixel (second left most 910) comprising a second epitaxial layer (110/310/410), 
each of the first epitaxial layer (110/310/410 in figure 9 left most 910) and the second epitaxial layer (110/310/410 in figure 9 second left most 910) emitting light in operation (100/200/300/400 are LEDs that will emit light when operated) and 
comprising a p-type region (111), an active region (113) on the p-type region (111), and an n-type region (112) on the active region (113); 
a first wavelength converting layer (430) on a first pixel (figure 9 left most 910) and a second wavelength converting layer (430) on a second pixel (figure 9 second left most 910), 
each of the first wavelength converting layer (figure 9 left most 910’s 430) and the second wavelength converting layer (figure 9 second left most 910’s 430) on and in direct 
the first wavelength converting layer (430) comprising angled sidewalls (A), 
a first contact surface (where w2 is) directly contacting the first epitaxial layer (310/410) and having a width (w2) that is equal to a width of the first epitaxial layer (w2 is equal to the width of the top surface of 310/410), and 
a first emission surface (where w1 is on 430, i.e. C) having outer edges (430 has outer edges B) and a width (w1) that is less than the width of the first contact surface (w2) (where w1 is less than w2 because of the angled sidewalls A), and 
a thin conformal layer (120/220/320/420) disposed on the angled sidewalls (A) of the first wavelength converting layer (430) and disposed on and in direct contact with the outer edges of the first emission surface of the first wavelength converting layer, (B, where it is shown in Examiner figure 1 that the outer edge of 420 is disposed on and in direct contact with the outer edges of the first emission surface (C) of the first wavelength converting layer 430), and
leaving a second portion of the first emission surface (the second portion of 430 in Examiner’s figure 1 is the area C) of the first wavelength converting layer exposed (area C of 430 is exposed).
the thin conformal layer (120/220/320/420) comprising a reflective material (¶ 0020, where 120 et al. is a reflective side coating). 
Examiner’s figure 1 is based upon Masui’s figures 4A-4C and 3. It would have been obvious to one of ordinary skill in the art that the wavelength that the conversion block 430 
Addition, it would have been a matter of choice for one of ordinary skill in the art to change the shape of the conversion block. This can be seen in Examiner’s figure 1 above, where figure 3 shows a first shape with sloped sidewall, and figure 4C shows a stepped shaped with the conversion block. Based upon the disclosure and the routine skill of one of ordinary skill in the art it would have been obvious that these two shapes could have been merged as shown in the annotated drawing above. This is because changing the shape of figure 4C to more closely resemble the shape of figure 3 is considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. MPEP 2144.04(IV)(B) citing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 21, Masui teaches at least in figures 1- 9:
wherein the light emitting diode array is a monolithic segmented light emitting diode array (figure 9).
Regarding claim 22, Masui teaches at least in figures 1- 9:
further comprising center pixels comprising the first pixel and edge pixels comprising the second pixel (figure 9 can be redefined to have the required center and edge pixels), 
wherein the second wavelength converting layer (430 of a second LED shown in figure 9) comprises a second emission surface and a second contact surface on and in direct contact with the second epitaxial layer (this is a copy of the structure of claim 18 above), the contact surface and the emission surface each having a width that is equal to a width of the second epitaxial layer (this would be W2 shown in Examiner’s figure 1 above).
Regarding claim 29, Masui teaches at least in figures 1- 9:
wherein the width of the first emission surface is less than 80% of the width of the first contact surface (while Masui does not teach this ratio of the first emission surface to the first contact surface it is considered a change of shape. MPEP 2144.04(IV)(B). This is because change the relative sizes of these elements would be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In the current Application there is no significance or criticality of the claimed ratios. Thus, per MPEP 2144.04(IV)(B) this limitation is obvious).
Regarding claim 31, Masui teaches at least in figures 1- 9:
wherein the thin conformal layer comprises an absorptive material (According to Applicant’s specification the purpose of the conformal layer is to function as an optical isolation material. ¶ 0066. Thus, according to Applicant’s specification a reflective material performs the same as an absorptive material. Id. Still further in the paragraphs that discuss the absorptive material (¶¶ 0041, 51, 66, 81, and 95) there is not one mention of the what the absorptive 
Further, still since Applicant has not disclosed the material which will function as an absorptive material it is Examiner position that all materials will absorb some wavelengths of light in some amount. Thus, even a reflective layer will absorb some materials. Thus, it functions as an absorptive material. For this reason element 120/220/320/420 reads upon the claim.
Regarding claim 32, Masui teaches at least in figures 1- 9:
That the shape of the wavelength converting layer is the same shape as Applicant’s. While Masui may not teach the exact angle of the shape, it would have been obvious to one of ordinary skill in the art to change the shape of the wavelength converting layer such that it could have an angle between approximately 30 degrees and approximately 60 degrees in relation to the first surface of the epitaxial layer. MPEP 2144.04(IV)(B).
 Regarding claim 33, 
Claim 33 is obvious for the same reason and rational as claim 32 in that it is a change of shape which is obvious in view of Masui.
Regarding claim 36, Masui teaches at least in figures 1- 9:
wherein the first pixel is not in direct contact with the second pixel (this is shown in figure 9).
Regarding claim 39, Masui teaches at least in figures 1- 9:
wherein the width of the first emission surface (w1) is less than the width of the first epitaxial layer (w2).

Claims 19, 34, and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masui, in view of evidentiary reference Akimoto et al. (US 2013/0285091 A1) (“Akimoto”).
Regarding claim 19, Masui teaches at least in figures 1- 9:
a first  layer (313) on a second surface (316) of the first pixel (figure 9 left most 910) distal to the wavelength converting layer (430); and
a second  layer (313) on a second surface (316) of the second pixel (figure 9 second left most 910) distal to the wavelength converting layer (430), 
the first  layer and the second  layer (313) each connected to a mount (920). 

Masui does not teach:
the first  layer and the second  layer each connected to a mount through a bonding layer. 

Evidentiary reference Akimoto teaches:
That p-side terminal and n-side terminal use a bonding material, solder, to mount the LED device to a mounting substrate. ¶¶ 0036-37.
It would have been obvious to one of ordinary skill in the art that the devices of Masui shown in figure 9 would be bonded to the substrate 920 by means of a bonding layer such as solder. This is because it common practice that devices such as the LED of Masui will be soldered/bonded to a substrate/mounting  layer.
Regarding claim 34, Masui teaches at least in figures 1- 9:
wherein the first epitaxial layer (figure 3 element 310) has a first epitaxial surface directly contacting the first contact surface of the first wavelength converting layer (figure 4C element 
the first epitaxial layer (figure 3 element 310) has a second epitaxial surface opposite the first epitaxial surface (the surface of 310/410 that does not contact 430), and 

Masui does not teach:
a width of the first epitaxial surface  and a width of the second epitaxial surface are equal to each other and to a maximum width of the first epitaxial layer

However, Evidentiary reference Akimoto teaches:
a width of the first epitaxial surface (part of 11 next to 30) and a width of the second epitaxial surface (part of 11 next on a surface opposite to 30) are equal to each other and to a maximum width of the first epitaxial layer (the widths of 11 are equal as shown in the abstract drawing).
the prior art device. Since there has been no showing that the alleged inventive device would perform differently than the prior art device, the limitations of claim 35 are not patentably distinct from the prior art.
Regarding claim 37, evidentiary reference Akimoto teaches:
wherein the first wavelength converting layer (30) has a different shape from that of the first epitaxial layer (15).
As stated in MPEP 2144.04(IV)(A), in Gardnerv.TEC Syst., Inc., 725 F.2d 1338 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative 
Regarding claim 38, Masui teaches at least in figures 1- 9:
The limitations of claim 38 are considered a changes in the relative dimensions of the device. As stated in MPEP 2144.04(IV)(A), in Gardnerv.TEC Syst., Inc., 725 F.2d 1338 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from 
Claim 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masui, in view of evidentiary reference Koizumi et al. (US 5,943,586) (“Koizumi”).
Regarding claim 23, Masui does not teach:
Wherein a distance from the center of the first pixel to the center of the second pixel is 120 µm or less.
Koizumi teaches:
That when the LEDs of Masui are used in a good quality printer, one would want a distance from the center of the first pixel to the center of the second pixel (e.g. pitch) to be 120 µm or less. This is because Koizumi teaches that one would want the pitch to be 42.3 µm ± 10 µm. Col. 1 at lines 24-32. 
Thus, it is obvious that the spacing between the LEDs is a result effective variable and/or a matter of choice for one of ordinary skill in the art based upon the use case of the LEDs.
Regarding claim 24, 
Based upon the analysis of claim 23 it is obvious that the spacing between LEDs is also a result effective variable based upon the use case or the design requirements.

Claims 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masui, in view of Bhat et al. (US 2015/0243842 A1) (“Bhat”).
Regarding claim 25, Masui does not teach:
wherein a height of the first wavelength converting layer is a same height as a height of the first epitaxial layer.

Bhat teaches:
That in a semiconductor LED the total thickness of all the semiconductor material, e.g. epitaxial layer, can be less than 10 µm. ¶ 0021. And, that the thickness of a wavelength converting layer may be at least 0.5 µm and no more than 100 thick µm, depending on the material of the wavelength converting layer. ¶ 0038. Thus, Bhat teaches that the height, or thickness, of the first wavelength converting layer is a same height as a height of the first epitaxial layer. MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art to search for an combine the teachings of Bhat as they relate to the thickness of the different materials because Masui is silent with respect to said thicknesses. Since Bhat is silent to the thickness one of ordinary skill in the art would have searched (e.g. research) what the thicknesses of the different layers needed to be to form the device of Masui. This search would have led to Bhat as Bhat is in the same field of endeavor, LEDs, as Masui.
Regarding claim 26, Bhat teaches:
wherein the height of the first wavelength converting layer is 5 µm to 100 µm. ¶ 0038.
Regarding claim 27, Bhat teaches:

Regarding claim 28, Bhat teaches:
wherein the height of the first epitaxial layer is 3 µm to 20 µm (¶ 0021, where the first epitaxial layer can be 10 µm).




Response to Arguments
Applicant's arguments filed August 25, 2021 have been fully considered but they are not persuasive.
Applicant asserts that Wada light reflecting layer 9 does not read on the amended claims as Wada’s light reflecting layer 9 contacts the heat-conductive film 21. Examiner has removed the Wada reference rendering this argument moot.
Applicant asserts that Masui does not disclose the thin conformal layer 120 disposed on and in direct contact with the outer edges of the first emission surface of the wavelength converting layer. Examiner disagrees. The outer edges of the first emission surface of the wavelength converting layer is interpreted to mean the periphery of Masui 130 on a top surface. This is shown as element B in Examiner’s figure 1. In Examiner’s figure 1 one can see that element 140 directly contacts element 130 on an outer edge of the top surface C of 130.  Therefore, element 140 is disposed on and in direct contact with the outer edge of C at point B. 
It appears that what Applicant is attempting to claim is element 125 in figure 1H. To that end Applicant may want to claim…
A first emission surface comprising an inner portion and an outer edge portion, where the first emission surface has a width less than the width of the first contact surface,
A thin conformal layer disposed on the angled sidewalls and the outer edge portion, wherein the thin conformal layer is not disposed on the inner portion, 
The thin conformal layer comprising a reflective material…
An amendment such as this reflects the fact that Applicant’s 140/125 is on an outer portion of the top surface of 130, and is on a sloped sidewall of 130.
Applicant may also want to claim…
Wherein the outer edge portion surrounds the inner portion.
Adding this additional limitation reflects the fact that Applicant’s 125/140 is shown as being on the left and right side of figure 1H. 
Examiner believes that both types of amendments will be required to over the art. Applicant is encouraged to contact Examiner to schedule an interview if necessary to discuss the current interpretation of the art on the claims, Examiner’s recommendation, and/or to further prosecution.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822